Hadley, J.
This was an action brought by appellee against appellant for reimbursement for money expended in constructing a fence along appellant’s right of way through appellee’s lands, under §§5447-5449 Burns 1908, Acts 1885, p. 224, §§1-3. Upon trial appellee was given judgment for the amount of her claim and $25 attorney’s fees.
The case in its substantial particulars is the same as the case of Vandalia R. Co. v. McAninch (1909), ante, 221, and upon the authority of that case this' cause is affirmed.
Other questions are presented in this case but they are all technical, unsubstantial and without merit. The action of the appellant in the premises is indefensible.
Judgment affirmed with ten per cent penalty thereon.